Citation Nr: 0212121	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 5, 1988 
for the award of compensation benefits for schizophrenia.

[Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) August 1993 decision that 
found a July 1984 rating decision was final is the subject of 
a separate decision on a motion.]


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1974 and from August 1981 to July 1982.

This case came before the Board on appeal from an October 
1993 decision of the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which implemented an 
August 1993 decision of the Board granting service connection 
for schizophrenia and assigning a 100 percent rating for 
schizophrenia effective July 5, 1988.  A notice of 
disagreement with the effective date assigned was received in 
February 1994.  A statement of the case was issued in March 
1995.  A substantive appeal was received in May 1995.

In March 1997, the Board upheld the RO's denial of the 
veteran's claim.  The appellant filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In April 
1999, the Court dismissed the appeal.  The appellant filed a 
timely appeal of this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In May 
2000, the Federal Circuit reversed the Court's April 1999 
decision to dismiss the appeal and remanded the case to the 
Court to address the merits of the appeal.

In January 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's March 1997 
decision and remand this matter for development and 
readjudication.  The Court granted the joint motion that 
month, vacating and remanding the case to the Board.

The Board on its own motion is undertaking the matter of 
whether there is CUE in the Board's August 1993 decision 
holding that a July 1984 rating decision was final.  This 
matter is addressed in a separate decision.


FINDINGS OF FACT

1.  The veteran was discharged from active service in July 
1982.

2.  The veteran filed a claim seeking service connection for 
an acquired psychiatric disorder on January 20, 1984.

3.  Service connection for an acquired psychiatric disorder 
was denied by the RO in July 1984.

4.  A timely notice of disagreement was received at the RO in 
August 1984.    

5.  Medical evidence available at or near the time of the 
January 1984 claim indicates the veteran had an acquired 
psychiatric disorder associated with service.





CONCLUSION OF LAW

An effective date of January 20, 1984 is warranted for the 
award of service connection and compensation for a 
psychiatric disorder.  38 U.S.C.A. § 5110(a), (b)(1) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400(b)(2)(i) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal that the veteran was 
hospitalized in April 1982 for evaluation following his 
request for discharge due to being a conscientious objector.  
His parents reported that after he graduated from college in 
1970 he became interested in religion in an obsessive manner 
and had problems dealing with people.  He reported a previous 
psychiatric hospitalization which lasted 3 or 4 days in 1974 
due to a "nervous breakdown."  It was noted that he had been 
observed burying and unburying garbage and then denied such 
acts.  He was hyper-religious, which led him to disobey a 
number of orders including on wearing short sleeve shirts.  
Examination on an outpatient basis before admission to the 
hospital revealed that he appeared somewhat loose and 
tangential, and there was some suspicion of a psychotic 
process.  He was admitted to the hospital for evaluation.  
Initially, although somewhat loose and tangential, he did not 
appear to be overtly psychotic.  Within 72 hours he appeared 
to be overtly delusional and appeared to be having auditory 
hallucinations, although he denied those.  He maintained a 
considerable amount of rigid religiosity with a number of 
rules that he felt made it impossible for him to continue in 
the military.  These rules included such things as that he 
could not wear short sleeve shirts.  His thought content 
contained a considerable amount of sexual concerns.  Insight 
and judgment were extremely poor.  Thought content was 
autistic.  He was loose and tangential.  Intelligence was 
good.  He was initially cooperative with treatment, but 
became increasingly resistant.  As he became more resistant 
and hostile, the delusional nature of his thought content 
became more overt.  It was felt that he was having auditory 
hallucinations due to his behavior and mannerisms.  In early 
May 1982 he was transferred to another military medical 
facility.  At that time it was noted that his condition had 
deteriorated and he was overtly psychotic.  The diagnosis was 
schizophreniform disorder, paranoid type, severe, manifested 
by inappropriate affect, clear paranoid delusional system, 
grandiosity, autism, religiosity and suspected auditory 
hallucinations.

Upon arrival at the second hospital, the veteran's speech was 
clear, coherent, relevant and goal directed.  There was no 
evidence of a formal language or thought disorder.  He was 
difficult to follow at times.  He used words somewhat 
idiosyncratically, and the meaning of his speech was 
sometimes difficult to understand.  He denied hallucinations 
or delusions; however, he seemed to have ideas of reference 
and some hypervigilance and mistrust of people in general. He 
had a schizoid type of life style without getting close to 
anybody for the past couple of years.  He was oriented in 
three spheres.  Recent and remote memory was intact. Proverbs 
were fairly interpreted. General fund of information was 
adequate. Intelligence was average.  Insight was lacking.  
Judgment was impaired.  The diagnoses were: Axis I, no 
diagnosis; Axis II schizotypal personality disorder, severe, 
manifested by paranoid ideation, social isolation, odd speech 
and undue social anxiety.  The veteran was recommended for 
administrative discharge by a Medical Evaluation Board.

The veteran's initial application for compensation benefits 
was received by the VA on January 20, 1984.  In connection 
with that application a report of examination and a letter 
from J.C., M.D., dated in January 1983 were received in March 
1984.  The examination was conducted in connection with a 
court proceeding for involuntary commitment.  It was reported 
that the veteran had been hospitalized at a hospital in 
Midland, Texas for a few days in 1971 for depression and for 
four months at an Army hospital in 1972 while he was in the 
Marine Corps.  He admitted to past and present use of drugs 
including marijuana, alcohol, LSD, PCP, cocaine and 
amphetamines.  He had had many jobs, most lasting for no 
longer than 6 months.  Examination revealed that he was well 
groomed and dressed.  He exhibited no unusual mannerisms.  He 
spoke clearly and distinctly, although at times he used a 
word oddly and became overly elaborate and tangential.  He 
denied a recent or past history of hallucinations, delusions, 
paranoia or ideas of reference. His affect was appropriate.  
His mood was not depressed.  Much of what he spoke about 
centered on religious beliefs and a feeling that God had sent 
him to minister to native Americans.  His general demeanor 
suggested an extreme degree of rigidity.  Psychological 
testing showed evidence of unintegrated thought processes, 
emotional detachment and obsessive-compulsive character 
traits.  The primary diagnosis was schizotypal personality.  
The secondary diagnosis was rule out paranoid schizophrenia.

The veteran was hospitalized at a VA facility in March 1984.  
It was reported that he had been treated at the Day Hospital 
since December 1983.  He had stopped taking his medicine and 
became floridly psychotic.  He was preoccupied with religion.  
Examination revealed that he was cooperative, neatly dressed 
and well groomed.  He made grimaces and laughed 
inappropriately.  He was very anxious and tense.  He admitted 
to seeing visions.  His speech was clear, spontaneous and 
tangentially loose with flights of ideas.  Affect was flat 
with no modulation, and mood was indifferent.  He was treated 
with medication and various therapies and his symptoms 
improved.  The diagnosis was bipolar disorder, manic type.
VA examination in May 1984 revealed that the veteran was 
appropriately dressed and clean.  Speech was spontaneous and 
overproductive. Affect was labile and his mood changed easily 
from happy to sad.  He cried several times during the 
interview.  He admitted to hallucinations of a voice calling 
his name.  He also reported visual hallucinations.  He 
believed that he had special powers and that the Holy Ghost 
came every so often for healing.  Memory was intact.  
Judgment and insight were impaired.  The diagnosis was 
schizo-affective disorder.

In a rating action in July 1984 the RO denied service 
connection for a "nervous disorder" (schizo-affective 
disorder) on the basis that that disorder was not related to 
the veteran's military service.  The rating decision also 
noted that the veteran was treated for schizotypal 
personality disorder during service which "existed prior to 
enlistment."  It was also held that advancement of the 
symptoms was due to normal progression and not due to 
aggravation by military service.  The notice of that 
decision, mailed to the veteran's father, who was then his 
guardian, stated that service connection for schizo-affective 
disorder was denied because it existed prior to service.

In August 1994, the RO received the following from the 
veteran's father:

I [F.M.F.], father of the veteran and 
legal custodian, request that N.S.C. 
claim for pension be reviewed and 
considered for service-connected 
schizophrenia.

In February 1985 the veteran's then representative asked that 
his claim be amended to include a claim for post traumatic 
stress disorder (PTSD).  VA outpatient treatment records 
dated from December 1984 to May 1985 were received.  Those 
records showed diagnoses of bipolar disorder and 
schizophrenia, but not a diagnosis of PTSD.

In a rating action in June 1985 the RO denied service 
connection for PTSD on the basis that it was not shown by the 
evidence of record.  

The veteran's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder was received 
on July 5, 1988.  In a decision dated in August 1993 the 
Board found that the July 1984 and June 1985 decisions of the 
RO were not appealed and became final.  The Board further 
held that new and material evidence had been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder and granted service connection for 
schizophrenia.  Implementing that award, the RO set an 
effective date of July 5, 1988, the date of receipt of the 
veteran's communication seeking to reopen the claim.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)). 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the VCAA and 
implementing regulations are met with respect to the matter 
addressed below.  All relevant evidence has been compiled.  
An examination is not needed to address this issue.  

Regarding the duty to notify, communications from the VA to 
the  appellant, including rating decisions, the statement of 
the case, and the supplemental statement of the case, the 
Board's prior decision in this case, as well as the decisions 
of the Court and the Federal Circuit have kept him apprised 
of what the veteran must show to prevail in his claim.  The 
evidence appears to be complete (and no longer in dispute).  
Consequently, there is no further duty to notify the 
appellant what evidence he may submit.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

III. Analysis

The effective date of award of compensation benefits based on 
an original claim is the date of discharge if application 
therefor is received within one year after discharge.  
Otherwise, the effective date of award is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

The first question in this case is whether the statement of 
August 1984 was a valid notice of disagreement with the July 
1994 rating action, in which case the July 1994 rating would 
not have become final and would not be a bar to an earlier 
effective date in this case.  In a separate decision on a 
motion of CUE in an August 1993 Board decision, the Board has 
determined that the August 1984 statement by R.S.F. was 
indeed a valid notice of disagreement.  

The claim decided in the July 1984 rating decision was filed 
on January 20, 1984, more than one year after the veteran's 
discharge from active service in July 1982.  Consequently, 
there is no basis to award service connection retroactive to 
the date of discharge from active service under § 5110(b)(1).

When the veteran's claim for service connection for a 
psychiatric disorder was before the RO in July 1984, the 
evidence showed a preliminary diagnosis of an acquired 
psychiatric disorder (schizophreniform disorder) in service, 
but the veteran was transferred to a second military hospital 
and the final diagnosis was schizotypal personality disorder.  
It also showed that an acquired psychiatric disorder was 
present about 20 months after service.  Ultimately, later 
development established that the symptoms in service 
reflected the acquired psychiatric disorder diagnosed after 
service, warranting a grant of service connection. 

Thus, entitlement to the benefit sought, service connection 
for a psychiatric disability existed prior to the date of the 
veteran's claim.  Under the controlling law, outlined above, 
the effective date of the award of service connection and 
compensation in a claim filed more than one year after 
discharge from service in these circumstances is the date the 
claim was filed, here January 20, 1984.  
It is contended that the veteran's psychiatric disorder was 
so debilitating at the time of his discharge from service and 
for some time thereafter as to prevent him from properly 
pursuing his claim.  However, the controlling laws and 
regulations do not provide for extension of the one year time 
limit for filing a claim after service, so as to enable an 
award retroactive to the date of service discharge.  


ORDER

An effective date of January 20, 1984 for the award of 
compensation benefits for schizophrenia is granted, subject 
to the regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

